Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16-27,35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 16,35, shouldn’t “has shifted” (last line of claim 16; line 2 from last of claim 35) have read - - had shifted - - ?  Note that the shifting is determined when the second set of reading is different from the reference reading (lines 10-11 of claims 16 and 35), and that the last 3 lines of each of those claims determines that it is that shifting (of lines 10-11) which is “due to pollution”.1  Presently, claims 16 and 35 give the mistaken impression that the sensor potential has shifted twice, when it has not.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/Primary Examiner, Art Unit 2861                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 Claim 28 does not suffer from this ambiguity.